*779The Family Court has broad discretion in determining the proper disposition in a juvenile delinquency proceeding (see Family Ct Act § 141; Matter of Tafari M., 90 AD3d 1052, 1053 [2011]; Matter of Cooper C., 81 AD3d 643, 644 [2011]; Matter of Gustav D., 79 AD3d 868, 869 [2010]), and its determination is accorded great deference (see Matter of Paul T., 107 AD3d 726, 727 [2013]; Matter of Donovan E., 92 AD3d 881, 882 [2012]). Here, contrary to the appellant’s contention, the Family Court providently exercised its discretion in adjudicating him a juvenile delinquent and placing him on probation for a period of 12 months instead of directing an adjournment in contemplation of dismissal (see Family Ct Act § 315.3; Matter of Tyriwali B., 106 AD3d 1082 [2013]; Matter of Jesus S., 104 AD3d 694, 695 [2013]; Matter of Natasha G., 91 AD3d 948, 949 [2012]). The disposition was appropriate in light of, among other factors, the seriousness of the offense, the recommendation made in the probation report, the appellant’s excessive absences at school, and his poor academic performance (see Matter of Tyriwali B., 106 AD3d at 1082; Matter of Jesus S., 104 AD3d at 695; Matter of Gustav D., 79 AD3d at 869; Matter of Cindy A., 31 AD3d 440 [2006]). Rivera, J.P., Leventhal, Hall and Roman, JJ., concur.